Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is explicitly directed to a computer program per se.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is not precise nor is it clear to one of ordinary skilled in the art. For example, the last limitation of claim 1 states “the scaler is configured to determine whether to perform the chroma residual scaling, based on the first flag of the chrominance component and the second flag.”  A hypothetical person possessing the ordinary level of skill in the pertinent art would need more clarification as to whether the second flag refers to the flag for each color component whether the block includes a non-zero transform coefficient or the second flag indicating whether the block has been encoded using a color space transform. Please correct these uncertainties of the claim scope. See MPEP §§ 2171 - 2174 for guidance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20220201301A1-Xiu et al (Hereinafter referred to as “Xiu”), in view of US 20200288173A1-YE et al (Hereinafter referred to as “YE”).
Regarding claim 1, XIU discloses a decoding device that performs a decoding process for a block obtained by dividing an original image including a plurality of color components (Fig, 3) , the decoding device comprising:
an entropy decoder configured to decode a bitstream (Fig. 3) and thereby output transform coefficients being for each color component of the block ([0068-0069], wherein a luma, Cb, and Cr transform coefficients are output; [0070], decoder inverse transform the coefficients to output) ,
a first flag indicating for each color component whether the block includes a non-zero transform coefficient ([0040], wherein luma component (Y) representing achromatic brightness information, one or more chroma components (e.g., Cb and Cr) representing color information, and associated syntax elements; [0041], wherein y, cr, cb, and associated syntax elements; [0058], wherein generating luma coefficients, Cb coefficients, and cr coefficients; [0093], wherein the first syntax indicates any non-zero residuals; [0094], wherein first syntax has non-zero value; [0103-0104] discloses a flag/syntax for each color component indicating any non-zero residuals; [0131], wherein first syntax has non-zero) , and
a second flag indicating whether the block has been encoded using a color space transform that transforms a color space of a prediction residual from a color space of the original image to another color space ([0094], wherein second syntax indicates whether the using an adaptive color space transform; [0131], wherein second syntax indicates whether adaptive color space transform is applied; [0136-0137] discloses transforming a color space from the original to another);
an inverse quantizer/inverse transformer configured to restore the prediction residual from the transform coefficients for each color component (Fig. 3; Fig. 6 ; Fig 7; [0032], [0047],  [0049], [0059], [0070]);
a color space inverse transformer configured to perform a color space inverse transform for the prediction residual ([0079], inverse color space), when the second flag indicates that the block has been encoded using the color space transform( [0094], wherein second syntax indicates whether the using an adaptive color space transform; [0131], wherein second syntax indicates whether adaptive color space transform is applied); and
a scaler configured to perform chroma residual scaling that performs scaling the prediction residual of a chrominance component based on a luminance component corresponding to the chrominance component (Fig. 6, [0085], wherein chroma residual scaling is designed to compensate for the interaction between luma signal and its corresponding chroma signals), wherein
XIU fails to disclose the scaler is configured to determine whether to perform the chroma residual scaling, based on the first flag of the chrominance component and the second flag.
However, in the same field of endeavor, YE discloses a decoding device that performs a decoding process for a block obtained by dividing an original image including a plurality of color components (Fig. 3A-3B; [00400], wherein a basic processing unit of a color picture can include luma component (Y) representing achromatic brightness information, one or more chroma components (e.g., Cb and Cr) representing color information, and associated syntax elements. Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components. [0041] discloses that the basic unit can be further divided into segments. Since any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components, Luma and chroma components can be divided too); a first flag indicating for each color component whether the block includes a non-zero transform coefficient ([0186], wherein syntax to indicate if there is any non-zero coefficients an entropy decoder configured to decode a bitstream (Fig. 3A-3B) and thereby output transform coefficients being for each color component of the block ([0071-0073]); an inverse quantizer/inverse transformer configured to restore the prediction residual from the transform coefficients for each color component(Fig 3A-3B, [0071], inverse transform); a scaler configured to perform chroma residual scaling that performs scaling the prediction residual of a chrominance component based on a luminance component corresponding to the chrominance component ([0108], wherein chroma scaling is designed to compensate for the interaction between the luma signal and its corresponding chroma signals; [0221-222], wherein determining chroma scaling factor base on luma scaling information and processing the chroma block using the chroma scaling); scaler is configured to determine whether to perform the chroma residual scaling, based on the first flag of the chrominance component and the second flag ([0152-0154]; [0186], wherein chroma scaling process can be conditioned upon these flags).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding device disclosed by XIU to disclose a scaler being configured to determine whether to perform the chroma residual scaling, based on the first flag of the chrominance component and the second flag as taught by YE, to improve coding efficiency by enabling chroma scaling in intra coded tile groups and by avoiding potential pipeline issues for hardware decoders. In addition, by using explicit signaling to indicate that chroma scaling factors are applied, a dependency can be avoided (YE, [0128]).
Regarding claim 2, XIU discloses the decoding device according to claim 1, wherein the scaler is configured to determine to perform the chroma residual scaling ([0118], wherein enable chroma scaling for color transform is applied) when the second flag indicates that the block has been encoded using the color space transform ([0094], wherein second syntax indicates whether the using an adaptive color space transform; [0131], wherein second syntax indicates whether adaptive color space transform is applied).
Regarding claim 3, XIU discloses the decoding device according to claim 1, wherein the scaler is configured to determine to perform the chroma residual scaling (Fig. 6, [0085], wherein chroma residual scaling is designed to compensate for the interaction between luma signal and its corresponding chroma signals) when the first flag indicates that the block of the chrominance component includes a non-zero transform coefficient ([0094], wherein first syntax has non-zero value; [0103-0104] discloses a flag/syntax for each color component indicating any non-zero residuals; [0131], wherein first syntax has non-zero).
Regarding claim 5, analyses are analogous to those presented for claim 1 and are applicable for claim 5, XIU teaches a program ([0174-0175]).
Regarding claim 6, analyses are analogous to those presented for claim 1 and are applicable for claim 6, (the method is performed by the decoder)
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487